DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.

Response to Amendment
This action is in response to the remarks filed on 04/11/2022.
The amendments filed on 04/11/2022 have been entered. Applicant has canceled claim 4 and added new claims 21-23. Accordingly claims 1-3, 5-16, 18-19, and 21-23 are pending. Claim 9 was previously withdrawn from consideration.
The previous rejections of claims 1-8 and 10-13 under 35 U.S.C 112(b) have been withdrawn in light of applicant's amendments to independent claim 1. 

Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive. 
Applicant argues, see pages 8-9 of the remarks, that Nakaya allegedly fails to disclose obtaining the wait time of claim 1. The gap period, which is shown below in Fig. 10, and described in paragraph [0070]: “the period (gap period) in which the ultrasonic wave corresponding to the Doppler mode is not transmitted”. Therefore, the gap period of Nakaya is interpreted as the claimed wait time.  

    PNG
    media_image1.png
    169
    646
    media_image1.png
    Greyscale

	In response to applicant’s argument specifically that Nakaya allegedly does not disclose obtaining the wait time as claimed by subtracting a required time of the first scanning from a repetition period of the first scanning, examiner respectfully disagrees. First examiner notes that although Nakaya may not explicitly disclose the wait time being obtained/calculated, it is implied that because the ultrasound system of Nakaya uses a wait time and the wait time is variable, the wait time must be obtained/calculated. Second, examiner notes that although Nakaya does not explicitly disclose obtaining the wait time by the claimed subtraction, it would have been obvious for one of ordinary skill in the art to modify the invention with obtaining the wait time through the subtraction as claimed because it would be mathematically equivalent. Nakaya discloses the wait time being defined as the difference between the repetition period and the required time of the first scanning. Nakaya does not disclose any one particular calculation for obtaining the wait time, but the resulting gap period of Nakaya is mathematically equivalent to the claimed wait time.
Applicant argues, see page 10 of the remarks, that Takimoto allegedly fails to disclose processing circuitry of claim 14 which is configured to set energy of the scanning in accordance with a length of a wait time corresponding to a time from end of a first time of the scanning until start of a second time of the scanning, and a required time of the scanning. Examiner respectfully disagrees. Takimoto discloses in paragraph [0134]:
“The waiting time until the driving start of the high-power mode is displayed based on the permitted transmitted acoustic power set by the heat generation regulations or the acoustic power regulations, the transmitted acoustic power and the driving period of the high-power mode, and the transmitted acoustic power of the low-power mode. The operator can input the driving start command of the high-power mode based on the waiting time. Thus, the established regulations can be complied with, and a clinically required high-sensitivity spectrum or spectrum data can be obtained by desired timing.”

By starting the “command of the high-power mode”, the power/energy of the scanning is being set to e.g. a high level in accordance with a length of a wait time, i.e. waiting time, and a required time of the scanning, i.e. driving period. Additionally, since the waiting time, power/energy level of the high power/energy mode, and driving period are all in accordance with each other, then the setting of the energy of the scanning is also in accordance with a length of a wait time and a required time of the scanning. 
Applicant argues, see page 11 of the remarks, that Takimoto allegedly does not disclose obtaining a wait time of claim 18. Examiner respectfully disagrees. Takimoto discloses in paragraph [0131]:
“On the other hand, the acoustic power controller 80 precalculates a driving period τ3 of the low-power mode by substituting a driving voltage VH and a driving period τ2 of the high-power mode and a driving voltage VL of the low-power mode for the equation (1), and calculates an input waiting time τw (τw=τ3−τx) of the driving start command signal based on the data generation period τx and the driving period τ3 of the low-power mode. Then, the input waiting time τw is fed through the system controller 19 and a data processing/storing unit 70 to the display unit 15. The display unit 15 synthesizes information regarding the input waiting time τw with the spectrum data or the like, and displays a result on the monitor (step S18 of FIG. 13).”
	
	Therefore, Takimoto does disclose obtaining the wait time, i.e. waiting time, of claim 18.
Applicant's arguments regarding new claim 22 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Claim Interpretation
Claims 1 and 22 recite the limitation of “when an upper limit of a flow speed range of the color Doppler image is changed to a low flow speed” which in an interpretation it may be construed as a conditional limitation where the conditional limitations may not be given a full weight in light of the below decisions.
In the recent Ex parte Gopalan decision, the PTAB addressed a claim where all of the features were recited in a conditional manner. A first step of “identifying … an outlier” was performed if “traffic is outside of a prediction interval.” A second step of “identifying” was performed “only when a count of outliers … is greater than or equal to two, and exceeds an anomaly threshold.” These were the only two elements of the independent claim. Thus, if the traffic is never outside Gopalan’s prediction interval, then the steps of the method are never performed.
However, the PTAB distinguished Schulhauser and noted that this construction “would render the entire claim meaningless.” Gopalan at p. 5. The Board went on to state, “Although each of these steps is conditional, they are integrated into one method or path and do not cause the claim to diverge into two methods or paths, as in Schulhauser. Thus, we conclude that the broadest reasonable interpretation of claims 1 and 2 requires the performance of both steps…” Id. at p. 6.”
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaya et al. (US 2013/0345564, December 26, 2013, hereinafter “Nakaya”) in view of Baba et al. (US 2013/0281855, October 24, 2013, hereinafter “Baba”).
Regarding claim 1, Nakaya discloses an ultrasonic diagnostic device comprising:
transmission and reception circuitry configured to repeatedly execute first scanning (transmission and reception processing units (21) and (22), Fig. 1 and corresponding description; also see [0036]);
processing circuitry configured to control (control unit (80), Fig. 1 and corresponding description)
obtaining a wait time of the first scanning (“the period (gap period) in which the ultrasonic wave corresponding to the Doppler mode is not transmitted” [0070], see Figs. 10, 11, and corresponding descriptions; also see [0008]-[0014], specifically e.g. the “IQ-balance” “switch” in [0009] is used to obtain varying gap periods, i.e. wait times; examiner notes that although there is no explicit disclosure of the wait time being obtained/calculated, it is implied that the wait time must be obtained/calculated as it is used in the US system of Nakaya and also variable) by subtracting a required time of the first scanning (see Doppler scan time in Figs. 10-11 and corresponding descriptions) from a repetition period of the first scanning (see repetition period of Doppler scan in e.g. annotated Fig. 10 below and corresponding description; also see “Pulse Repetition Frequency” in [0060]; examiner notes that the gap period, i.e. wait time, is the difference between the annotated repetition period and the Doppler scan period, i.e. required time of the first scanning), wherein

    PNG
    media_image2.png
    229
    659
    media_image2.png
    Greyscale

the transmission and reception circuitry is configured to execute second scanning different from the first scanning during the wait time obtained by the processing circuitry to prevent reduction in a frame rate (see color mode and B mode scanning during gap period in Figs. 10, 11, and corresponding descriptions; also see [0060]).
Although Nakaya discloses the wait time being defined as the difference between the repetition period and the required time of the first scanning, Nakaya fails to explicitly disclose obtaining the wait time of the first scanning by subtracting a required time of the first scanning from a repetition period of the first scanning. Nakaya does not disclose any one particular calculation for obtaining the wait time, but the resulting gap period of Nakaya is mathematically equivalent to the claimed wait time. Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention with obtaining the wait time through the subtraction as claimed because it would be mathematically equivalent. 
Nakaya further discloses second scanning in which a subjects is scanned along a plurality of scanning lines; and generating a color Doppler image based on reflected wave data collected through the second scanning (“The color mode is a mode to display a two-dimensional blood flow image (color Doppler mode image)” [0031]).
Therefore, Nakaya discloses the claimed invention except that the first and the second scanning are reversed (e.g. color Doppler image data is collected during the wait time). It has been held that merely rearranging the order of components or steps only requires a routine skill in the art, and the claim is therefore made obvious by Nakaya. (see MPEP 2144.04). Examiner further notes, as seen in Figs. 10, 11 and corresponding descriptions that the time and amount of data collection for the different scanning types can be varied to prioritize the quality of a desired scanning type in varying physiological conditions. 
Although Nakaya discloses raising the frame rate of certain modes by adjusting the pulse repetition frequency ([0060]) and optimizing the flow velocity range (e.g. see [0052]), 
Nakaya fails to disclose when an upper limit of a flow speed range of the color Doppler image is changed to a low flow speed, [...] the repetition period being increased in accordance with the changing of the flow speed range [...] wherein second scanning is executed by changing the upper limit of the flow speed range.
However Baba teaches, in the same field of endeavor, when an upper limit of a flow speed range of the color Doppler image is changed to a low flow speed (“whereas the Doppler velocity range becomes lower [...] the velocity range of the Doppler spectrum image is lowered due to the sound velocity limit” [0100]; also see Fig. 15, reproduced below), [...] the repetition period being increased in accordance with the changing of the flow speed range (“When an interleaved scanning method is performed, the PRF decreases according to the quantity of the range gates” [0100]; also see Fig. 15; examiner notes that as repetition period and repetition frequency, i.e. “PRF”, are inversely related, the repetition period increases when the PRF decreases) [...] wherein second scanning is executed by changing an upper limit of the flow speed range (“When an interleaved scanning method is performed, the PRF decreases according to the quantity of the range gates. Thus, the velocity range of the Doppler spectrum image is lowered due to the sound velocity limit caused” [0100]; also see “perform an interleaved scanning method if the distance judging unit 17b has determined that the total length of the distances is smaller than the threshold value” [0101]).

    PNG
    media_image3.png
    373
    525
    media_image3.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Nakaya with disclose when an upper limit of a flow speed range of the color Doppler image is changed to a low flow speed, [...] the repetition period being increased in accordance with the changing of the flow speed range [...] wherein second scanning is executed by changing the upper limit of the flow speed range as taught by Baba in order to obtain a Doppler spectrum image having excellent image quality even for a fast bloodstream at a range gate set in a deep position ([0101] of Baba).
Regarding claim 2, Nakaya further discloses wherein the repetition period corresponds to a period in which the first scanning is repeated ([0060]), the required time corresponds to a minimum necessary time for scanning along the scanning lines (see Doppler scan period in Figs. 10, 11, and corresponding description), and the wait time corresponds to a time from end of a first time of the first scanning until start of a second time of the first scanning (see gap period in Figs. 10, 11, and corresponding description).
Regarding claim 3, Nakaya further discloses wherein the repetition period includes the required time and the wait time (Doppler scan period and gap period of Figs. 10, 11, and corresponding description).
Regarding claim 21, Nakaya further discloses wherein the processing circuitry is configured to calculate a number of beams of the second scanning based on the obtained wait time (“To improve the image quality of the Doppler mode in the above-described segment scan, the period (gap period) in which the ultrasonic wave corresponding to the Doppler mode is not transmitted needs to be shorter. In other words, the number of data of the Doppler mode (that is, the transmission count of the ultrasonic wave corresponding to the Doppler mode) is increased. In this case, however, since the number of data of the B mode and the color mode (that is, the transmission count of the ultrasonic waves corresponding to the B mode and the color mode) decreases, the qualities of the images in the B mode and the color mode (to be simply referred to as the image qualities of the B mode and the color mode hereinafter) degrade. For this reason, data distribution to the B mode, the color mode, and the Doppler mode needs to be optimized such that the image qualities of the B mode, the color mode, and the Doppler mode balance depending on, for example, the measurement condition.” [0008]), and
the transmission and reception circuitry executes the second scanning with the calculated number of beams during the wait time (“Using the switch, the examiner (user) can select the Doppler mode, the B mode, or the color mode to emphasize the image quality. For example, to emphasize the image quality of the Doppler mode, the number of data of the Doppler mode is increased to shorten the gap period, thereby improving the image quality of the Doppler mode. On the other hand, to emphasize the image qualities of the B mode and the color mode, the number of data of the Doppler mode is decreased, and the number of data of the B mode and the color mode is increased, thereby improving the image qualities of the B mode and the color mode.” [0009]).
Regarding claim 22, Nakaya discloses an ultrasonic diagnostic device comprising:
transmission and reception circuitry configured to repeatedly execute first scanning (transmission and reception processing units (21) and (22), Fig. 1 and corresponding description; also see [0036]);
processing circuitry configured to control (control unit (80), Fig. 1 and corresponding description)
calculating, when an upper limit of a flow speed range of the color Doppler image is changed, a repetition period of the first scanning changed in accordance with changing of the flow speed range and a required time of the first scanning (“Note that the above-described increase/decrease in the number of data of the Doppler mode may be implemented by changing the conditions such as the PRF (Pulse Repetition Frequency) and parallel simultaneous reception of the B mode, and the PRF, parallel simultaneous reception, and the number of ensembles of the color mode. More specifically, when the blood flow of the subject is the pulsating flow, the conditions are changed by, for example, raising the PRF of the B mode, turning on the parallel simultaneous reception of the B mode, raising the PRF of the color mode, turning on the parallel simultaneous reception of the color mode, or decreasing the number of ensembles of the color mode. This can raise the frame rate of the B mode and the color mode and increase the number of data of the Doppler mode instead.” [0060]; also see repetition period in annotated Fig. 10 below, and corresponding description), and obtaining a wait time of the first scanning based on the calculated repetition period of the first scanning and the required time of the first scanning (“When the blood flow of the subject corresponding to the scan plane is the pulsating flow, the number of data of the Doppler mode is increased, and the period (gap period) in which the ultrasonic wave corresponding to the Doppler mode is not transmitted is shortened, as shown in FIG. 10.” [0069]; also see [0070] and [0008]-[0014], specifically e.g. the “IQ-balance” “switch” in [0009] is used to obtain varying gap periods, i.e. wait times; examiner notes that although there is no explicit disclosure of the wait time being obtained/calculated, it is implied that the wait time must be obtained as it is used in the US system of Nakaya and also variable), wherein
the transmission and reception circuitry is configured to execute second scanning different from the first scanning during the wait time obtained by the processing circuitry (see color mode and B mode scanning during gap period in Figs. 10, 11, and corresponding descriptions; also see [0060]).

    PNG
    media_image2.png
    229
    659
    media_image2.png
    Greyscale

Nakaya further discloses second scanning in which a subjects is scanned along a plurality of scanning lines; and generating a color Doppler image based on reflected wave data collected through the second scanning (“The color mode is a mode to display a two-dimensional blood flow image (color Doppler mode image)” [0031]).
Therefore, Nakaya discloses the claimed invention except that the first and the second scanning are reversed (e.g. color Doppler image data is collected during the wait time). It has been held that merely rearranging the order of components or steps only requires a routine skill in the art, and the claim is therefore made obvious by Nakaya. (see MPEP 2144.04). Examiner further notes, as seen in Figs. 10, 11 and corresponding descriptions that the time and amount of data collection for the different scanning types can be varied to prioritize the quality of a desired scanning type in varying physiological conditions. 
Although Nakaya discloses raising the frame rate of certain modes by adjusting the pulse repetition frequency ([0060]) and optimizing the flow velocity range (e.g. see [0052]) and therefore suggests [...] in accordance with changing the flow speed range, Nakaya fails to explicitly disclose [...] in accordance with changing the flow speed range.
However Baba teaches, in the same field of endeavor, a repetition period being changed in accordance with changing of the flow speed range (“When an interleaved scanning method is performed, the PRF decreases according to the quantity of the range gates” [0100]; also see Fig. 15 and corresponding description).

    PNG
    media_image3.png
    373
    525
    media_image3.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Nakaya with [...] in accordance with changing the flow speed range as taught by Baba in order to obtain a Doppler spectrum image having excellent image quality even for a fast bloodstream at a range gate set in a deep position ([0101] of Baba).
Regarding claim 23, Nakaya further discloses wherein the processing circuitry is configured to calculate a number of beams of the second scanning based on the obtained wait time (“To improve the image quality of the Doppler mode in the above-described segment scan, the period (gap period) in which the ultrasonic wave corresponding to the Doppler mode is not transmitted needs to be shorter. In other words, the number of data of the Doppler mode (that is, the transmission count of the ultrasonic wave corresponding to the Doppler mode) is increased. In this case, however, since the number of data of the B mode and the color mode (that is, the transmission count of the ultrasonic waves corresponding to the B mode and the color mode) decreases, the qualities of the images in the B mode and the color mode (to be simply referred to as the image qualities of the B mode and the color mode hereinafter) degrade. For this reason, data distribution to the B mode, the color mode, and the Doppler mode needs to be optimized such that the image qualities of the B mode, the color mode, and the Doppler mode balance depending on, for example, the measurement condition.” [0008]), and
the transmission and reception circuitry executes the second scanning with the calculated number of beams during the wait time (“Using the switch, the examiner (user) can select the Doppler mode, the B mode, or the color mode to emphasize the image quality. For example, to emphasize the image quality of the Doppler mode, the number of data of the Doppler mode is increased to shorten the gap period, thereby improving the image quality of the Doppler mode. On the other hand, to emphasize the image qualities of the B mode and the color mode, the number of data of the Doppler mode is decreased, and the number of data of the B mode and the color mode is increased, thereby improving the image qualities of the B mode and the color mode.” [0009]).

Claims 5, 7, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaya in view of Baba as applied to claim 1 above and further in view of Takimoto et al. (US 2005/0222506, October 6, 2005, hereinafter “Takimoto”).
Regarding claim 5, Nakaya in view of Baba discloses the limitations of claim 1 as stated above but fails to disclose wherein the processing circuitry calculates the wait time by subtracting the required time calculated based on the position of a lower end of a region of interest of the color Doppler image from the repetition period calculated based on a flow speed range of the color Doppler image.
However, Takimoto teaches, in the same field of endeavor, wherein the processing circuitry calculates the wait time by subtracting (“calculates an input waiting time .tau.w (.tau.w=.tau.3-.tau.x) of the driving start command signal based on the data generation period .tau.x and the driving period .tau.3 of the low -power mode.” [0131]) the required time calculated based on the position of a lower end of a region of interest of the color Doppler image (“predetermined depth” [0048], [0049], [0088]) from the repetition period calculated based on a flow speed range of the color Doppler image (“the system controller 19 arranges the line mark 213 of a length equivalent to a time width t2 preferable for highest flow velocity inspection in a position delayed by a delay time (initial value) t1 from an R wave suited to the highest flow velocity inspection.” [0077]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Nakaya with wherein the processing circuitry calculates the wait time by subtracting the required time calculated based on the position of a lower end of a region of interest of the color Doppler image from the repetition period calculated based on a flow speed range of the color Doppler image as taught by Takimoto in order to optimize parameters for a required position and speed ([0096 of Takimoto]). 
Regarding claim 7, Nakaya in view of Baba discloses the limitations of claim 1 as stated above but fails to disclose wherein the processing circuitry calculates the wait time based on a position of a lower end of a region of interest corresponding to the color Doppler image, a number of transmission scanning lines arranged in the region of interest, and a reception frequency.
However, Takimoto teaches in the same field of endeavor, wherein the processing circuitry calculates the wait time (“and calculates an input waiting time .tau.w (.tau.w=.tau.3-.tau.x) of the driving start command signal based on the data generation period .tau.x and the driving period .tau.3 of the low-power mode.” [0131]; also see [0072]-[0073]) based on a position of a lower end of a region of interest corresponding to the color Doppler image (“a transmitting/receiving direction (.theta.D) for data collection, a range gate position (Lg) and the like are set” [0075]; also see “positions (depths” [0096]), a number of transmission scanning lines arranged in the region of interest (“the system controller 19 performs similar ultrasound wave transmission/reception in second to Mth scanning directions” [0097]), and a reception frequency (“center frequency of the received signal” [0059]-[0060]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Nakaya with wherein the processing circuitry calculates the wait time based on a position of a lower end of a region of interest corresponding to the color Doppler image, a number of transmission scanning lines arranged in the region of interest, and a reception frequency as taught by Takimoto in order to in order to optimize parameters for a required position and speed ([0096 of Takimoto]). 
Regarding claim 10, Nakaya fails to disclose wherein, when a time taken for the second scanning is shorter than the wait time, the processing circuitry sets, in the wait time, a time during which the second scanning is not executed.
However, Takimoto teaches, in the same field of endeavor, wherein, when a time taken for the second scanning (data generation period, x, of low power mode Fig. 15 and corresponding description, e.g. [0131]) is shorter than the wait time (driving period 3, of low power mode, Fig. 15 and corresponding description), the processing circuitry sets, in the wait time, a time during which the second scanning is not executed (waiting time w, Fig. 15 and corresponding description).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Nakaya with wherein, when a time taken for the second scanning is shorter than the wait time, the processing circuitry sets, in the wait time, a time during which the second scanning is not executed as taught by Takimoto in order to comply with heat generation regulations or acoustic power regulations ([0015] of Takimoto).
Regarding claim 13, Nakaya fails to disclose wherein the transmission and reception circuitry executes, as the first scanning and the second scanning, three-dimensional scanning that collects reflected wave data in a three- dimensional space, and the processing circuitry controls generating three- dimensional image data as the color Doppler image.
However, Takimoto discloses, in the same field of endeavor, wherein the transmission and reception circuitry executes, as the first scanning and the second scanning, three-dimensional scanning that collects reflected wave data in a three- dimensional space, and the processing circuitry controls generating three- dimensional image data as the color Doppler image (“The B-mode image data and the color Doppler image data generated in the ultrasound diagnostic apparatus are not limited to the two-dimensional image data. They may be three-dimensional image data.” [0139]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Nakaya with wherein the transmission and reception circuitry executes, as the first scanning and the second scanning, three-dimensional scanning that collects reflected wave data in a three- dimensional space, and the processing circuitry controls generating three- dimensional image data as the color Doppler image as taught by Takimoto in order to enhance visualization for a clinician. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakaya in view of Baba as applied to claim 1 above and further in view of Amino (US 2015/0335314, November 26, 2015).
Regarding claim 6, Nakaya in view of Baba discloses the limitations of claim 1 as stated above but fails to disclose wherein the processing circuitry: sets a flow speed range, and calculates the repetition period based on the set flow speed range. Examiner notes that Haugaard also teaches the relationship between the repetition period and flow speed range (e.g. [0040]-[0042]).
However, Amino teaches, in the same field of endeavor, wherein the processing circuitry: sets a flow speed range, and calculates the repetition period based on the set flow speed range (“A pulse repetition time (PRT), which is a duration of time from pulse 1 to pulse 3 during the sampling process, is determined depending on a flow velocity range.” [0055]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Nakaya with wherein the processing circuitry: sets a flow speed range, and calculates the repetition period based on the set flow speed range as taught by Amino in order to be able to detect a maximum flow velocity ([0055] of Amino).

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaya in view of Baba as applied to claim 1 above and further in view of Tamura (US 6,425,868B1, July 30, 2002).
Regarding claim 8, Nakaya in view of Baba discloses the limitations of claim 1 as stated above but fails to disclose wherein the transmission and reception circuitry executes, as the first scanning, scanning in which the position of a scanning line is sequentially changed at each transmission and reception of ultrasonic wave.
However, Tamura teaches, in the same field of endeavor, scanning in which the position of a scanning line is sequentially changed at each transmission and reception of ultrasonic wave (“the present processing method groups a plurality of ultrasound beams 60 to form packets 102, as shown in FIG. 4, which are used to calculate a respective color flow output line 100 of flow velocities 104 for generating the color flow image. However, the ultrasound beams 60 of each packet 102 in the present invention are laterally spaced or shifted along the horizontal axis rather than disposed in the same position” col. 5, ll. 45-55, Figs. 4, 8, and corresponding descriptions).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Nakaya with wherein the transmission and reception circuitry executes, as the first scanning, scanning in which the position of a scanning line is sequentially changed at each transmission and reception of ultrasonic wave as taught by Tamura in order to improve synchronization between images from different types of scanning (col. 11, ll. 15-25 of Tamura).
Regarding claim 11, Nakaya discloses the limitations of claim 1 as stated above but fails to disclose wherein: the transmission and reception circuitry executes the first scanning of each of a plurality of regions included in a region of interest, and the processing circuitry controls generating the color Doppler image corresponding to the region of interest based on reflected wave data collected through the first scanning executed for each of the regions.
However, Tamura teaches, in the same field of endeavor, wherein: the transmission and reception circuitry executes the first scanning of each of a plurality of regions included in a region of interest, and the processing circuitry controls generating the color Doppler image corresponding to the region of interest based on reflected wave data collected through the first scanning executed for each of the regions (“a method for generating color flow images for an imaging system includes scanning sequentially a predetermined number of color flow beams through an imaging field wherein the color flow beams are laterally spaced through the imaging field. The color flow beams define a first packet of color flow beams. The first packet of color flow beams is processed to generate a first color flow output signal. An additional color flow beam, which is laterally spaced from a last color flow beam of the first packet, is scanned. The color flow beams of the first packet and the additional color flow beam, excluding a first color flow beam of the first packet, define a second packet. The second packet of color flow beams is processed to generate a second color flow output signal. This process continues for many color flow beams. A color flow image is generated from the first and second color flow signals as well as many other signals.” col. 2, l. 60- col. 3, l. 8; Figs. 3,4, 8, and corresponding description).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Nakaya with wherein: the transmission and reception circuitry executes the first scanning of each of a plurality of regions included in a region of interest, and the processing circuitry controls generating the color Doppler image corresponding to the region of interest based on reflected wave data collected through the first scanning executed for each of the regions as taught by Tamura in order to improve the spatial resolution of the color flow image without reducing a frame rate (col. 2, ll. 25-50 of Tamura).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakaya in view of Baba as applied to claim 1 above and further in view of Haider (US 2005/0137479, June 23, 2005).
Regarding claim 12, Nakaya in view of Baba discloses the limitations of claim 1 as stated above but fails to disclose wherein the transmission and reception circuitry executes the first scanning and the second scanning at an identical frame rate.
However, Haider teaches, in the same field of endeavor, wherein the transmission and reception circuitry executes the first scanning and the second scanning at an identical frame rate (“the flow parameter transmits can be interleaved with B-mode vector transmits to form one flow parameter image for each B-mode grayscale image” [0058]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Nakaya with wherein the transmission and reception circuitry executes the first scanning and the second scanning at an identical frame rate as taught by Haider in order to improve synchronicity between superimposed images ([0034], [0058] of Haider).

Claims 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto in view of Nakaya.
Regarding claim 14, Takimoto discloses an ultrasonic diagnostic device comprising:
transmission and reception circuitry configured to repeatedly execute scanning of a subject (“a transmitting/receiving unit 40 for transmitting/receiving an electric signal to/from the ultrasound probe 20” [0043]; also see circuitry components in [0046]-[0050] and “color Doppler method or a pulse Doppler method” [0047] and [0124]); and
processing circuitry configured to (“a system controller 19 for controlling the units of the ultrasound diagnostic apparatus 100 overall.” [0044], [0079]; also see “data processing/storing unit 70 in Fig. 1 and corresponding description)
generate an ultrasonic image based on reflected wave data collected through the scanning (“a data generating unit 50 for generating B-mode data, color Doppler data and Doppler spectrum data by processing the signal received from the transmitting/receiving unit 40, a data processing/storing unit 70 for saving the data generated by the data generating unit 50, generating two-dimensional B-mode image data, color Doppler image data, and spectrum data” [0043]; [0079]); 
set and energy of the scanning in accordance with a length of a wait time, and a required time of the scanning (“The waiting time until the driving start of the high -power mode is displayed based on the permitted transmitted acoustic power set by the heat generation regulations or the acoustic power regulations, the transmitted acoustic power and the driving period [required time of the scanning] of the high -power mode, and the transmitted acoustic power of the low -power mode. The operator can input the driving start command of the high -power mode based on the waiting time.” [0134]; Fig. 15 and corresponding description); and
control the transmission and reception circuitry to execute the scanning with an ultrasonic wave having the set energy (“This driving circuit 43 generates normal and low-power mode driving signals in the B-mode method or the color Doppler method, or high-power mode and low-power mode driving signals in the ultrasound Doppler spectrum method based on a control signal fed from the acoustic power controller 80.” [0048]),
wherein the scanning is B mode scanning, color Doppler mode scanning, or scanning as a combination of the color Doppler mode scanning and the B mode scanning (“the generation of the B-mode image data and the color image data” [0128]);
Although Takimoto suggests the wait time corresponding to a time from end of a first time of the scanning until start of a second time of the scanning (see [0132]: “Then, the operator returns to the step S14 of FIG. 13 after confirming that the input waiting time .tau.w has become 0 (step S19 of FIG. 13), and repeats the steps S14 to S19 thereafter.”, which highlights that at the end of e.g. tx of Fig. 15, i.e. claimed “end of a first time of the scanning” there is a wait time before the repeating steps S14 to S19 to begin scanning again, i.e. claimed “start of a second time of the scanning”), Takimoto fails to explicitly disclose the wait time corresponding to a time from end of a first time of the scanning until start of a second time of the scanning. 
However, Nakaya teaches in the same field of endeavor, a wait time corresponding to a time from end of a first time of the scanning until start of a second time of the scanning (see gap period in Figs. 10-11, re-produced below, and corresponding descriptions).

    PNG
    media_image4.png
    428
    666
    media_image4.png
    Greyscale

Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Takimoto with the wait time corresponding to a time from end of a first time of the scanning until start of a second time of the scanning as taught by Nakaya in order to interleave additional types of scanning into a wait time of the scanning ([0005]-[0009] of Nakaya).
Regarding claim 15, Takimoto further discloses wherein the processing circuitry sets, as the wait time, a time during which the scanning is not executed (see waiting time in Fig. 15 and corresponding description), and executes the scanning with ultrasonic wave energy in accordance with the length of the set wait time ([0134]). 
Regarding claim 16, Takimoto further discloses wherein, during the wait time, the processing circuitry reduces electrical power supplied to an electronic circuitry included in an ultrasonic probe performing the scanning (see Fig. 15 and corresponding description where no scanning is performed during waiting time and the probe is in a low-power mode).
Regarding claim 18, Takimoto discloses an ultrasonic diagnostic device comprising:
transmission and reception circuitry configured to repeatedly execute scanning of a subject through a transducer element (“a transmitting/receiving unit 40 for transmitting/receiving an electric signal to/from the ultrasound probe 20” [0043]; also see circuitry components in [0046]-[0050] and “color Doppler method or a pulse Doppler method” [0047] and [0124]); and
processing circuitry configured to control (“a system controller 19 for controlling the units of the ultrasound diagnostic apparatus 100 overall.” [0044], [0079], [0131])
generating an ultrasonic image based on reflected wave data collected through the scanning (“a data generating unit 50 for generating B-mode data, color Doppler data and Doppler spectrum data by processing the signal received from the transmitting/receiving unit 40, a data processing/storing unit 70 for saving the data generated by the data generating unit 50, generating two-dimensional B-mode image data, color Doppler image data, and spectrum data” [0043]; [0079]); 
obtaining a wait time on a basis of a required time of the scanning in an inter-frame time interval (“On the other hand, the acoustic power controller 80 precalculates a driving period τ3 of the low-power mode by substituting a driving voltage VH and a driving period τ2 of the high-power mode and a driving voltage VL of the low-power mode for the equation (1), and calculates an input waiting time τw (τw=τ3−τx) of the driving start command signal based on the data generation period τx and the driving period τ3 of the low-power mode.” [0131]); and 
reducing, during the wait time, electrical power supplied to an electronic circuitry included in an ultrasonic probe including the transducer element (see Fig. 15 and corresponding description where no scanning is performed during waiting time and the probe is in a low-power mode), the scanning being B mode scanning, color Doppler mode scanning, or scanning as a combination of the color Doppler mode scanning and the B mode scanning (“the generation of the B-mode image data and the color image data” [0128]).
 Although Takimoto suggests the wait time corresponding to a time from end of a first time of the scanning until start of a second time of the scanning (see [0132]: “Then, the operator returns to the step S14 of FIG. 13 after confirming that the input waiting time .tau.w has become 0 (step S19 of FIG. 13), and repeats the steps S14 to S19 thereafter.”, which highlights that at the end of e.g. tx of Fig. 15, i.e. claimed “end of a first time of the scanning” there is a wait time before the repeating steps S14 to S19 to begin scanning again, i.e. claimed “start of a second time of the scanning”), Takimoto fails to explicitly disclose the wait time corresponding to a time from end of a first time of the scanning until start of a second time of the scanning.
However, Nakaya teaches in the same field of endeavor, a wait time corresponding to a time from end of a first time of the scanning until start of a second time of the scanning (see gap period in Figs. 10-11, re-produced below, and corresponding descriptions).

    PNG
    media_image4.png
    428
    666
    media_image4.png
    Greyscale

Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Takimoto with the wait time corresponding to a time from end of a first time of the scanning until start of a second time of the scanning as taught by Nakaya in order to interleave additional types of scanning into a wait time of the scanning ([0005]-[0009] of Nakaya).
Regarding claim 19, Takimoto further discloses wherein the processing circuitry sets, as the wait time, a time during which the scanning is not executed, and reduces the electrical power during the set wait time (see Fig. 15 and corresponding description where no scanning is performed during waiting time and the probe is in a low-power mode).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3793
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793